Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





BARBARA JENKINS,

                                    Appellant,

v.

GREYHOUND LINES, INC. and 
ALL AMERICAN INTERNATIONAL
SECURITY d/b/a ALL AMERICAN
SECURITY,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§


No. 08-06-00258-CV

Appeal from
 41st District Court

of El Paso County, Texas

(TC # 2003-5596)



 

 

 




MEMORANDUM OPINION

            Pending before the court is Appellees’ motion to dismiss for want of jurisdiction.  Having
determined that Appellant failed to timely file her notice of appeal, we grant the motion and dismiss
the appeal for want of jurisdiction.
            A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1; see
Restrepo v. First Nat’l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso
1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  In a restricted appeal, the notice of appeal
must be filed within six months after the judgment is signed.  Tex.R.App.P. 26.1(c).  The trial court
entered its judgment on December 22, 2005.  Therefore, Appellant’s notice of appeal was due to
filed no later than June 22, 2006.  Appellant did not file her notice of restricted appeal until
October 9, 2006.  By letter dated October 9, 2006, the Court gave Appellant notice of our intent to
dismiss this appeal.  Tex.R.App.P. 42.3.  The appeal is dismissed for want of jurisdiction.


November 30, 2006                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.